     Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.2 Page 1 of 24




Dylan Liddiard (pro hac vice pending)                    J. Derek Kearl (10738)
Anthony Weibell (pro hac vice pending)                   HOLLAND & HART LLP
WILSON SONSINI GOODRICH & ROSATI, P.C.                   222 S. Main Street, Suite 2200
650 Page Mill Road                                       Salt Lake City, Utah 84101
Palo Alto, CA 94304                                      Telephone: (801) 799-5800
Telephone: (650) 493-9300                                JDKearl@hollandhart.com
dliddiard@wsgr.com
aweibell@wsgr.com

Ava Miller (pro hac vice pending)
WILSON SONSINI GOODRICH & ROSATI, P.C.
633 West Fifth Street, Suite 1550
Los Angeles, CA 90071
Telephone: (323) 210-2900
armiller@wsgr.com

 Attorneys for Plaintiff Podium Corporation Inc.


                       IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, CENTRAL DIVISION


PODIUM CORPORATION INC.,                           PLAINTIFF PODIUM CORPORATION
                                                   INC.’S COMPLAINT FOR VIOLATION
         Plaintiff,                                     OF THE CFAA, BREACH OF
                                                   CONTRACT, UNFAIR COMPETITION,
v.                                                  COPYRIGHT INFRINGEMENT, AND
                                                      TRADEMARK INFRINGEMENT
CHEKKIT GEOLOCATION SERVICES, INC.,
                                                      DEMAND FOR JURY TRIAL
          Defendant.
                                                        Case No. 2:20-cv-00352-DBP

                                                       Magistrate Judge Dustin B. Pead
 Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.3 Page 2 of 24




       Plaintiff Podium Corporation Inc. (“Podium” or “Plaintiff”), by and through its

undersigned counsel, hereby brings this Complaint against defendant Chekkit Geolocation

Services, Inc. (“Chekkit” or “Defendant”) and alleges as follows:

                                 NATURE OF THE ACTION

       1.     This is a civil action for violation of the Computer Fraud and Abuse Act, 18

U.S.C. § 1030 et seq., breach of contract, unfair competition, copyright infringement, and

trademark infringement.

       2.     In order to circumvent technological barriers that protect Podium’s proprietary

information and fraudulently gain access to Podium’s products and services, Defendant used a

false identity, created a fake user account, and forged a signature on a contract with Podium. In

addition, Defendant has breached numerous provisions of Podium’s Terms of Service and

Acceptable Use Policy, engaged in unfair competition, and infringed Podium’s intellectual

property rights by targeting Podium’s customers through its webchat widget, using the PODIUM

name and logo to promote Defendant’s products and services, and making unauthorized copies

of Podium’s copyrighted software and other works.

       3.     Despite Plaintiff having sent a cease and desist letter and requesting mediation to

address Defendant’s conduct, Defendant has continued to commit these fraudulent and infringing

acts and has refused to engage in mediation.

       4.     In light of these continued and extensive contractual breaches, willful copyright

and trademark infringements, acts of unfair competition, and violations of the Computer Fraud

and Abuse Act, Plaintiff seeks injunctive relief, monetary damages and/or Defendant’s profits in




                                               1
 Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.4 Page 3 of 24




an amount to be proven at trial, an award trebling damages and/or Defendant’s wrongfully

obtained profits, punitive damages, attorneys’ fees, costs, and pre- and post-judgement interest.

                                             PARTIES

       5.      Plaintiff Podium is a Delaware corporation with its principal place of business at

1650 W. Digital Drive, Lehi, Utah 84043.

       6.      Founded in 2014 under the name RepDrive, Inc. and rebranded as Podium in

2015, Podium is a technology company that offers an interaction management platform that

enables companies with a local presence to connect with their customers at critical touchpoints to

help them strengthen their businesses. Podium serves more than 45,000 local businesses in the

United States, Canada, and Australia by facilitating customer interactions, such as driving

customer-generated online reviews and providing customer messaging tools. Plaintiff is the

owner of the intellectual property at issue in this action.

       7.      Upon information and belief, Defendant Checkkit is a Canadian corporation with

its principal place of business at 1460 Chevrier Blvd, Winnipeg, Manitoba R3T 1Y6, Canada.

       8.      Upon information and belief, Defendant was founded in 2016 and began to offer

its software platform in the United States in late 2017.

                                 JURISDICTION AND VENUE

       9.      This action arises under the Computer Fraud and Abuse Act (18 U.S.C. § 1030,

et. Seq.) (the “CFAA”), the Copyright Act of 1976 (17 U.S.C. § 101, et. seq.), and the Trademark

Act of July 5, 1946, as amended (15 U.S.C. § 1051, et. seq.) (the “Lanham Act”). This Court has

subject matter jurisdiction of this action pursuant to 28 U.S.C. § 1331.          This Court has

supplemental jurisdiction over state law claims under 28 U.S.C. § 1367(a) because they arise


                                                  2
 Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.5 Page 4 of 24




from the same facts and concern the same subject matter as the federal claims. Alternatively,

this Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a). Diversity exists

among the parties, and the amount in controversy exceeds $75,000.

       10.     This Court has personal jurisdiction over Defendant because Defendant consented

to the personal jurisdiction of this Court by agreeing to Podium’s Terms of Service (“TOS”),

which provide, “The exclusive jurisdiction and venue for actions related to the subject matter of

this Agreement shall be the state courts located in Salt Lake County or Utah County, Utah or the

United States District Court for the District of Utah, and both parties submit to the personal

jurisdiction of these courts.” A true and correct copy of the TOS is attached as Exhibit A and is

incorporated herein by reference.

       11.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and (c).

Additionally, the Defendant consented to venue in this judicial district under the TOS. Ex. A.

                                    STATEMENT OF FACTS

A.     The Podium Services and Intellectual Property

       12.     Since 2014, Podium has been developing cloud-based software to help businesses

modernize customer interactions. Podium provides an interaction management platform on a

subscription basis to its clients, who can choose from a variety of add-on products such as

Reviews, Webchat, Teamchat, Payments, Feedback, and Inbox. Podium offers its platform

through its website <podium.com> and its mobile application, which is available in the Apple

Store and Google Play. As used herein, “Podium Services” or “Podium’s Services” includes the

Podium platform, products, website, and mobile application.




                                                3
 Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.6 Page 5 of 24




       13.     Podium began offering its platform and its product Reviews, which is an online

review management tool, in 2014. In 2017, it launched its customer messenger tool and its

mobile application.    In 2018, it began offering its product Webchat, which is a customer

messaging tool. Podium further expanded its product offerings in 2019 to include Teamchat—an

internal communication management tool—and Feedback, which gathers customer feedback

through automated messages. Lastly, in 2020, Podium launched Payments, which allows for the

collection of payments through text messages.

       14.     Podium owns the following federal trademark registrations and applications

(together, the “PODIUM Marks”):

        Mark              Status   International Filing Date Registration First Use Date
                                       Class                    Date

PODIUM                   Pending     35, 41, 42     9/16/2019
Serial No.: 88617888

P                        Pending     35, 41, 42     9/16/2019
Serial No.: 88617908

INTERACTION              Pending     35, 41, 42     1/3/2019                    1/16/2019
MANAGEMENT
Serial No.: 88248816

CUSTOMER                 Pending         42         1/3/2019                    1/16/2019
INTERACTION
Serial No.: 88248831

LEAD                     Pending         42         1/3/2019                    1/16/2019
INTERACTION
Serial No.: 88248823

VENDOR                   Pending         42         1/3/2019
INTERACTION
Serial No.: 88248851

                                                4
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.7 Page 6 of 24




       Mark             Status      International Filing Date Registration First Use Date
                                        Class                    Date

INTERACTION             Pending      35, 41, 42    1/3/2019                  1/16/2019
PLATFORM
Serial No.: 88248856

EMPLOYEE                Pending          42        1/3/2019
INTERACTION
Serial No.: 88248843

TEAM                    Pending          42        1/3/2019                  1/16/2019
INTERACTION
Serial No.: 88248862

IM                      Pending      35, 41, 42    1/3/2019
Serial No.: 88248870


PODIUM                 Registered        42        2/4/2015     5/2/2017      6/2/2015
Reg. No.: 5196037
Serial No.: 86524270

PODIUM                 Registered        9         2/4/2015     5/2/2017     6/15/2015
Reg. No.: 5196036
Serial No.: 86524264

REPDRIVE               Registered        35        8/7/2014     6/9/2015     10/2/2013
Reg. No.: 4751010
Serial No.: 86359801

REPDRIVE               Registered        42        8/7/2014     6/9/2015     10/2/2013
Reg. No.: 4751012
Serial No.: 86359821

REPDRIVE               Registered        38        8/7/2014     6/9/2015     10/2/2013
Reg. No.: 4751011
Serial No.: 86359812


                                              5
 Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.8 Page 7 of 24




        Mark              Status     International Filing Date Registration First Use Date
                                         Class                    Date

REVIEWS                 Registered         35          8/7/2014       12/1/2015        5/8/2014
SIMPLIFIED
Reg. No.: 4861874
Serial No.: 86359846

REVIEWS                 Registered         38          8/7/2014       12/1/2015        5/8/2014
SIMPLIFIED
Reg. No.: 4861875
Serial No.: 86359852

REVIEWS                 Registered         42          8/7/2014       12/1/2015        5/8/2014
SIMPLIFIED
Reg. No.: 4861876
Serial No.: 86359856


B.     The Podium Terms of Service and Acceptable Use Policy

       15.     Anyone who uses or accesses the Podium Services must agree to all the terms and

conditions of the Podium TOS and Acceptable Use Policy (“AUP”).

       16.     The TOS define the Podium Services as “the specific proprietary product of

Podium provided to Client for Client’s use during the Subscription Term, as part of Client’s

Subscription. The ‘Service(s)’ also includes the Website, as defined herein.” Ex. A.

       17.     The TOS define the Website as “Podium.com (https://www.podium.com),

including all of its related applications, dashboards or platforms.” Ex. A.

       18.     The TOS only allow users to access the Podium Services for their internal

business purposes during the term of their subscription and to permit their authorized users to

access the Podium Services for their sole benefit. Ex. A. The TOS prohibit (1) incorporating the


                                                 6
 Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.9 Page 8 of 24




Podium Services into, or using them with or to provide, any site, product or service; (2) publicly

disseminating information regarding the performance of the Podium Services; (3) breaking or

circumventing any security measures or rate limits for the Podium Services; or (4) removing or

obscuring any proprietary or other notices contained in the Podium Services. Ex. A.

       19.     Additionally, Podium’s AUP prohibits using Podium Services to send messages

using bots or other automatic-messaging systems and any unsolicited messages, promotions,

advertising, or solicitations, including commercial advertising and informational announcements.

A true and correct copy of the AUP is attached as Exhibit B and is incorporated herein by

reference.

       20.     The TOS require the parties to participate in mediation to settle any dispute that

arises between them related to the TOS or the Podium Services before a party may file a judicial

action. Ex. A. However, the TOS also state that if the parties are unable to resolve the dispute

pursuant to the mandatory mediation provision, or if one of the parties refuses to participate in

the mandatory mediation or fails to respond to a complaining party’s request for mediation, the

parties may subsequently file a judicial action. Ex. A. Additionally, the following claims are

exempted from the mandatory mediation provision: “(1) An order of injunctive relief and any

related incidental damages; and/or (2) An order to prevent the disclosure of or misuse of

Confidential Information or Trade Secrets.” Ex. A.

C.     Defendant’s Conduct

       21.     When Defendant launched in 2016 in Canada and began offering its products and

services in the United States in 2017, it initially positioned itself as solely a reputation

management solution for businesses rather than a customer relationship management solution.


                                                7
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.10 Page 9 of 24




In 2018, Defendant launched its mobile application as well as its product Reviews, which is a

review management and generation dashboard.

       22.    In April 2018, Defendant’s then-Director of Sales, Eugene Tagle, scheduled a

demo of the Podium platform under the guise of being an owner of a food services business,

Munch Box, interested in reputation management. Unbeknownst to Podium, Tagle had no

affiliation with Munch Box at that time, and Plaintiff performed the demo of the Podium

Services for him.

       23.    In 2019, after receiving the demo from Podium, Defendant began shifting its

focus from solely reputation management to include customer relationships and interactions as

well by launching its products Webchat and Messenger.

       24.    Around this time, Defendant began aggressively targeting Podium customers

through false comparison advertising and keyword search advertising, using the PODIUM Marks

without Plaintiff’s consent or authorization. True and correct copies of examples of these

advertisements are attached as Exhibit C and are incorporated herein by reference.

       25.    In October 2019, Tagle and other agents of Defendant began targeting Podium’s

customers through Podium’s webchat widget with the following message and others similar to it:




                                               8
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.11 Page 10 of 24




       26.     Defendant has continued to send these automated marketing messages to

Podium’s customers in violation of Podium’s TOS and AUP.

       27.     On December 5, 2019, a person holding himself out as Eric Winters contacted

Podium, claiming to be the owner of Munch Box and requesting a demo of the Podium Services.

However, Winters was using Tagle’s personal phone number and personal email address.

During the demo, “Winters” asked many detailed questions about Podium’s newest product

Teamchat even though he had indicated he would likely not have a need for it due to his small

staff. He also spent considerable time asking the Podium representative about pricing for all of

the Podium products, Podium’s process for establishing pricing, and the various contract

structures that Podium offers. Although he had told the representative that he would not be able

to pay anywhere near the price he was quoted for the Podium platform, he purchased Podium,

including Teamchat, for the quoted price.

       28.     On December 6, 2019, Winters—again using the personal phone number and

email address of Tagle—purchased the Podium platform, Reviews, Messenger, Webchat, and

Teamchat by signing a contract that bound him to Podium’s TOS and AUP. A true and correct

copy of the contract is attached as Exhibit D and is incorporated herein by reference. 1 Winters

then registered his account and created a login using Tagle’s personal email address. As part of

the online registration process, the owner of the email account once again accepted Podium’s

TOS and AUP.




   1
     Exhibit D has been redacted to remove confidential information that is not relevant to this
proceeding pursuant to DUCivR 5-3(a)(2)(c).

                                                9
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.12 Page 11 of 24




       29.     Upon information and belief, Tagle created Eric Winters as a fake identity and

forged a signature on his contract with Podium to circumvent the technological barriers that

protect Podium’s proprietary information and fraudulently gain access to Podium’s Services.

       30.     Since purchasing the Podium Services, Defendant has made unauthorized copies

of Podium’s copyrighted software and has been copying not only the functionality, but also the

naming conventions, layout, appearance, color scheme, and feel of the Podium Services. True

and correct copies of illustrative side-by-side comparisons of the parties’ websites and products

are attached as Exhibit E and are incorporated herein by reference.

       31.     Lastly, shortly after Plaintiff launched its product Payments in 2020, Defendant

announced that its new product Payments would be arriving in the Summer of 2020.

       32.     On December 24, 2019, Plaintiff sent Defendant a letter demanding that it

immediately cease and desist from (1) accessing the Podium Services by any means or through

any user account, (2) using any information it had obtained from accessing Podium’s Services,

(3) creating any user account to access the Podium Services, (4) publishing or repeating false

and/or defamatory statements about Podium or the Podium Services, (5) using the PODIUM

name to promote non-Podium products or services, (6) using Podium’s webchat widget to target

Podium’s customers, (7) making unauthorized copies of Podium’s copyrighted software and

other works; and (8) using any trademarks owned by Podium without authorization. A true and

correct copy of the cease and desist letter, dated December 24, 2019, is attached as Exhibit F and

is incorporated herein by reference.

       33.     On January 14, 2020, Defendant responded to Plaintiff, claiming it had complied

with Plaintiff’s demands and noting that it “now consider[ed] this matter closed.” However, in


                                               10
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.13 Page 12 of 24




reality, Defendant had not complied with Plaintiff’s demands and instead continued to engage in

the fraudulent and infringing activity identified in Plaintiff’s letter. A true and correct copy of

the response letter, dated January 14, 2020, is attached as Exhibit G and is incorporated herein by

reference.

        34.     On January 21, 2020, Plaintiff sent Defendant another letter, notifying Defendant

that it was invoking the Dispute Resolution Clause in the TOS and requesting that the parties

engage in mediation no later than February 22, 2020. A true and correct copy of the letter, dated

January 21, 2020, is attached as Exhibit H and is incorporated herein by reference.

        35.     On February 22, 2020, after having not received a response from Defendant for

over a month, Plaintiff’s counsel sent Defendant an email, notifying Defendant that Plaintiff was

assuming that Defendant was refusing to comply with the Dispute Resolution Clause and that

Plaintiff intended to initiate legal proceedings. A true and correct copy of the email, dated

February 20, 2020, is attached as Exhibit I and is incorporated herein by reference.

        36.     Because Plaintiff has never received a response from Defendant, Plaintiff was

forced to file this action to protect its rights.

                                 FIRST CAUSE OF ACTION
              Violation of the Computer Fraud and Abuse Act (18 U.S.C. § 1030)

        37.     Plaintiff incorporates by reference as though fully set forth herein the allegations

contained in paragraphs 1 through 36.

        38.     Plaintiff’s website is supported by servers. The website and its servers are used in

interstate commerce, satisfying the definition of a “protected computer” under 18 U.S.C. §

1030(e).



                                                    11
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.14 Page 13 of 24




       39.     Defendant violated the CFAA, 18 U.S.C. § 1030(a)(2)(C), by intentionally

accessing Plaintiff’s website, through which it obtained access to Podium’s Services, without

authorization or in excess of the authorization granted by the TOS and AUP.

       40.     Defendant violated the CFAA, 18 U.S.C. § 1030(a)(5)(B), by intentionally

accessing the Podium Services without authorization or in excess of the authorization granted by

the TOS and AUP, and as a result of such conduct, recklessly causing damage to Plaintiff.

       41.     Defendant violated the CFAA, 18 U.S.C. § 1030(a)(5)(C), by intentionally

accessing Podium’s Services without authorization or in excess of the authorization granted by

the TOS and AUP, and as a result of such conduct, causing damage and loss to Plaintiff.

       42.     18 U.S.C. § 1030(g) of the CFAA provides that any “person who suffers damage

or loss by reason of a violation of this section may maintain a civil action against the violator to

obtain compensatory damages and injunctive relief or other equitable relief.” Pursuant to 18

U.S.C. §§ 1030(g), (a)(2)(C), and (c)(4)(A)(i)(I) of the CFAA, a civil action may be brought if

the conduct involves a loss during any one-year period aggregating at least $5,000 in value.

       43.     As a proximate result of the violations of the CFAA by Defendant, Plaintiff has

suffered damage and loss in excess of $5,000 within a one-year period, consisting of expenses

(not including attorneys’ fees) to investigate and remediate Defendant’s fraudulent access of

Podium’s Services and lost revenue due to Defendant’s unauthorized use of Plaintiff’s

copyrighted software and proprietary information.

       44.     Plaintiff has suffered and continues to suffer damage and loss by reason of

Defendant’s wrongful conduct.




                                                12
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.15 Page 14 of 24




       45.     Plaintiff has been and continues to be irreparably harmed by the ongoing use and

dissemination of Plaintiff’s copyrighted software and proprietary information.

       46.     As a proximate result of these violations, Plaintiff has suffered damage and loss in

an amount to be proven at trial, and, absent injunctive relief, faces likely irreparable harm.

       47.     Under 18 U.S.C. § 1030(g) of the CFAA, Plaintiff is entitled to an award of

compensatory damages and injunctive and equitable relief.

       48.     Defendant is not entitled to benefit from its own wrongdoing by further

disclosing, disseminating, posting, displaying, sharing, distributing, hosting, copying, viewing,

accessing, providing access to, or making available to anyone Plaintiff’s copyrighted software

and proprietary information.

       49.     This Court should therefore enjoin any further use, disclosure, dissemination, sale,

posting, display, sharing, distribution, hosting, copying, viewing, downloading, accessing,

provision of access to, or making available to anyone, in any manner whatsoever, Plaintiff’s

property or information obtained from Podium’s Services, including Podium’s copyrighted

software and proprietary information.

       50.     This Court should order the disabling of all websites publicly displaying

Plaintiff’s copyrighted software and proprietary information.

       51.     This Court should also order the deletion of all Internet posts that contain or

reference Plaintiff’s copyrighted software or proprietary information.

                                SECOND CAUSE OF ACTION
                                    Breach of Contract

       52.     Plaintiff incorporates by reference as though fully set forth herein the allegations

contained in paragraphs 1 through 51.

                                                 13
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.16 Page 15 of 24




        53.     By accessing and using the Podium Services with full knowledge of the TOS and

AUP, Defendant agreed to be bound by the TOS and AUP.

        54.     Plaintiff performed all of its obligations under the TOS and AUP.

        55.     Defendant has breached the TOS and AUP by participating in conduct explicitly

prohibited by the two agreements, such as circumventing technological barriers that protect

Podium’s proprietary information, using the PODIUM Marks to promote its products and

services, publishing defamatory statements about the performance of Podium Services, and

targeting Podium customers through Podium’s webchat widget.

        56.     As a direct and proximate result of Defendant’s breaches, Plaintiff has suffered

and will continue to suffer damages and irreparable harm and is entitled to damages to be proven

at trial, pre- and post-judgment interest, court costs, attorneys’ fees, and injunctive relief.

                          THIRD CAUSE OF ACTION
Trademark Infringement and Unfair Competition under Section 43(a) of the Lanham Act
                              (15 U.S.C. § 1125(a))

        57.     Plaintiff incorporates by reference as though fully set forth herein the allegations

contained in paragraphs 1 through 56.

        58.     Defendant’s unauthorized use of the PODIUM Marks wrongly and falsely

designates, describes, or represents Defendant’s products and services, and causes, and is likely

to cause, confusion, mistake, and deception of others as to the affiliation, connection, or

association of Defendant’s products and services with Plaintiff, or as to the origin, sponsorship,

or approval of these products and services by Plaintiff.




                                                  14
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.17 Page 16 of 24




       59.     Defendant’s use of the PODIUM Marks has caused and will continue to cause

damage to Plaintiff in an amount to be proven at trial, and constitutes unfair competition and

infringement of the PODIUM Marks in violation of 15 U.S.C. § 1125(a).

       60.     Defendant’s conduct with respect to the PODIUM Marks has caused and, unless

enjoined by this Court, will continue to irreparably harm Plaintiff’s market reputation and

goodwill, while unjustly enriching Defendant, for which there is no adequate remedy at law.

                            FOURTH CAUSE OF ACTION
                Unfair Competition under the Utah Unfair Competition Act
                          (Utah Code Ann. §§ 13-5A-102, 103)

       61.     Plaintiff incorporates by reference as though fully set forth herein the allegations

contained in paragraphs 1 through 60.

       62.     Defendant has engaged in intentional business acts and practices that are

unlawful, unfair, and fraudulent and constitute unfair competition.

       63.     Specifically, Defendant has and continues to engage in malicious cyber activity

by creating a fake user account under a fake identity in order to circumvent technological

barriers that protect Podium’s proprietary information and to fraudulently induce Podium to

grant Defendant access to Podium’s services. Additionally, Defendant has and continues to

infringe the intellectual property rights of Plaintiff by making unauthorized copies of Podium’s

software and engaging in willful trademark infringement of the PODIUM Marks.

       64.     As a result of Defendant’s acts, the value of Podium’s copyrights and the

PODIUM Marks have been materially diminished.




                                                15
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.18 Page 17 of 24




        65.     As a result of Defendant’s acts, Podium is entitled to its actual damages in an

amount to be proven at trial, its costs and attorneys’ fees, and punitive damages pursuant to Utah

Code Ann. § 13-5a-103.

                                 FIFTH CAUSE OF ACTION
                                 Direct Copyright Infringement

        66.     Plaintiff incorporates by reference as though fully set forth herein the allegations

contained in paragraphs 1 through 65.

        67.     Plaintiff holds a valid and enforceable copyright in and to the Podium software.

        68.     Defendant has infringed Plaintiff’s copyright by reproducing copies of this

software in violation of 17 U.S.C. § 106.

        69.     Defendant has infringed Plaintiff’s copyright by creating and distributing

derivative works of this software in violation of 17 U.S.C. § 106.

        70.     Defendant knew that the software belonged to Plaintiff and that Defendant had no

right to copy it.

        71.     Defendant willfully, and in disregard of Plaintiff’s copyright, copied the software.

        72.     As a direct and proximate result of copyright infringement by Defendant, Plaintiff

has suffered and continues to suffer damages and injury that may not be fully compensated or

measured in money.

        73.     Consequently, Plaintiff is entitled to an injunction, actual damages in an amount

to be proven at trial, profits attributable to the infringement not taken into account in computing

actual damages, and an award of attorneys’ fees under 17 U.S.C. § 504.




                                                 16
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.19 Page 18 of 24




                              SIXTH CAUSE OF ACTION
             Trademark Infringement under the Lanham Act (15 U.S.C. § 1114)

       74.     Plaintiff incorporates by reference as though fully set forth herein the allegations

contained in paragraphs 1 through 73.

       75.     Plaintiff has a valid and legally protected ownership interest in the PODIUM

Marks as evidenced at least by its United States Trademark Registration Nos. 4861876, 4861875,

4861874, 4751012, 4751011, 4751010, 5196037, and 5196036. Plaintiff began using these

marks in commerce between 2013 and 2015, well before Defendant was founded.

       76.     Defendant has used the PODIUM Marks in advertisements, offers for sale, and

sales of its products and services, and continues to do the same. Such use causes and is likely to

cause confusion to consumers and is a direct infringement of Podium’s federally registered

trademarks in violation of 15 U.S.C. § 1114.

       77.     Plaintiff has not authorized, consented to, or licensed Defendant to use the

PODIUM Marks in advertisements for, offers for sale, or sales of Defendant’s products and

services.

       78.     Upon information and belief, Defendant intended to deceive consumers and used

the PODIUM Marks to cause confusion and benefit from the goodwill associated with the

PODIUM Marks.

       79.     On information and belief, Defendant had actual knowledge that its infringing

acts constituted trademark infringement and/or has been willfully blind to the same.

       80.     On information and belief, Defendant has profited by virtue of its use and

infringement of the PODIUM Marks.



                                                17
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.20 Page 19 of 24




         81.    Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendant’s infringement of the PODIUM Marks through the sales of its products through

advertisements using the PODIUM Marks. Defendant’s conduct has also irreparably damaged

and will continue to irreparably damage Podium’s market reputation and goodwill.

         82.    Plaintiff is entitled to damages to be proven at trial as well as injunctive relief

against the continued infringement of the PODIUM Marks.

         83.    Because Defendant’s trademark infringement was knowing, willful, and

deliberate, this case is an exceptional case pursuant to 15 U.S.C. § 1117. As such, Plaintiff is

entitled to its costs and attorneys’ fees.

                               SEVENTH CAUSE OF ACTION
                             Common Law Trademark Infringement

         84.    Plaintiff incorporates by reference as though fully set forth herein the allegations

contained in paragraphs 1 through 83.

         85.    Plaintiff has a valid and legally protected ownership interest in the PODIUM

Marks.

         86.    Defendant has used, in advertisements, offers for sale, and sales of its products

and services, the PODIUM Marks and continues to do the same. Such use causes and is likely to

cause confusion to consumers and is an infringement of the PODIUM Marks.

         87.    Plaintiff has not authorized, consented to, or licensed Defendant to use the

PODIUM Marks in advertisements for, offers for sale, or sales of Defendant’s products and

services.

         88.    Upon information and belief, Defendant intended to deceive consumers and used

the PODIUM Marks to cause confusion in the marketplace.

                                                 18
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.21 Page 20 of 24




        89.     Defendant’s acts constitute willful infringement of Plaintiff’s common law rights

to the PODIUM Marks under the laws of the state of Utah.

        90.     On information and belief, Defendant has profited by virtue of its use and

infringement of the PODIUM Marks.

        91.     Plaintiff has suffered, and will continue to suffer, irreparable harm from

Defendant’s willful infringement of the PODIUM Marks through the sales of its products

through advertisements using the PODIUM Marks. Defendant’s conduct has also irreparably

damaged and will continue to irreparably damage Podium’s market reputation and goodwill.

        92.     Consequently, Podium is entitled to injunctive relief as well as damages in an

amount to be proven at trial.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment in its favor and against Defendant as follows:

        A.      A determination that the Defendant’s actions violated the CFAA, 18 U.S.C. §

1030;

        B.      A determination that Defendant breached the TOS and AUP;

        C.      A determination that Defendant has violated 15 U.S.C. § 1125(a), Defendant’s

violation was willful, Plaintiff has been damaged by such violation, and Defendant is liable to

Plaintiff for such violation;

        D.      A determination that Defendant has violated the Utah Unfair Competition Act,

Plaintiff has been damaged by such violation, and Defendant is liable to Plaintiff for such

violation;




                                               19
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.22 Page 21 of 24




         E.    A determination that Defendant has engaged in willful copyright infringement

under 17 U.S.C. § 504(c);

         F.    A determination that Defendant has infringed Plaintiff’s PODIUM Marks in

violation of 15 U.S.C. § 1114, Defendant’s infringement was willful, Plaintiff has been damaged

by infringement, and Defendant is liable to Plaintiff for such infringement;

         G.    A determination that Defendant has infringed Plaintiff’s PODIUM Marks under

common law, Defendant’s infringement was willful, Plaintiff has been damaged by such

violation, and Defendant is liable to Plaintiff for such infringement;

         H.    An award against Defendant for monetary damages and/or Defendant’s profits in

an amount to be proven at trial, including but not limited to, statutory damages and/or all

amounts necessary to compensate Plaintiff for Defendant’s violations of the CFAA, breach of the

TOS and AUP, unfair competition, copyright infringement, and wrongful use of the PODIUM

Marks;

         I.    An award trebling damages and/or trebling Defendant’s wrongfully obtained

profits pursuant to 15 U.S.C. § 1117 based on Defendant’s willful and deliberate infringement of

the PODIUM Marks;

         J.    An award of punitive damages under Utah law as appropriate to punish Defendant

and deter such conduct in the future;

         K.    An award of Plaintiff’s costs in this action, together with reasonable attorneys’

fees and disbursements, and pre- and post-judgment interest;

         L.    Entry of an order directing Defendant to provide to Plaintiff for destruction any

and all infringing products and/or materials related thereto, and to compensate Plaintiff for any


                                                 20
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.23 Page 22 of 24




and all advertising or other expenses necessary to dispel the public confusion caused by

Defendant’s unlawful acts;

       M.      Under all claims for relief, a preliminary and permanent injunction that enjoins

Defendant, its subsidiaries, parent and affiliated companies, successors, assigns, officers,

directors, employees, agents, partners, and all those in active concert and participation with them,

and each of them who receives notice directly or otherwise of such injunctions, from:

               1.      accessing Podium’s Services without Podium’s consent and authorization;

               2.      breaching the TOS and AUP;

               3.      using, disclosing, disseminating, selling, posting, displaying, sharing,

distributing, hosting, copying, downloading, viewing, accessing, providing access to, or making

available to anyone, in any manner whatsoever, property or information obtained from Podium’s

Services, including Podium’s copyrighted software and proprietary information;

               4.      copying or creating derivative works of Plaintiff’s copyrighted software;

               5.      advertising, marketing, promoting, offering for sale, distributing, selling,

or using the PODIUM Marks in connection with any of Defendant’s products or services;

               6.      using any trademark, name, logo, design, or source designation of any

kind on or in connection with Defendant’s products or services that is a copy, reproduction,

colorable imitation, or simulation of, or confusingly similar to Plaintiff’s trademarks, trade

dresses, names, or logos;

               7.      using any trademark, name, logo, design, or source designation of any

kind on or in connection with Defendant’s products or services that is likely to cause confusion,

mistake, deception, or public misunderstanding that such products or services are produced or


                                                21
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.24 Page 23 of 24




provided by Plaintiff, or are sponsored or authorized by Plaintiff, or are in any way connected or

related to Plaintiff; and

                8.      otherwise engaging in acts of unfair competition with Plaintiff;

        N.      Defendant be ordered to:

                1.      file with the Court and serve upon the Plaintiff, within thirty (30) days

after the service of the injunction upon Defendant, a report in writing under oath setting forth in

detail the manner and form in which the Defendant has complied with the injunction and

judgment entered pursuant to this Complaint;

                2.      disable all websites in its control publicly displaying Plaintiff’s

copyrighted software and proprietary information;

                3.      delete all Internet posts in its control that contain or reference Plaintiff’s

copyrighted software or proprietary information;

                4.      deliver all unlicensed and unauthorized copies of Podium’s copyrighted

software;

                5.      deliver for destruction all products, labels, tags, signs, prints, packages,

advertisements, website content, and other electronic forms of data in its possession or under its

control, bearing or using the PODIUM Marks or any other simulation, reproduction, or colorable

imitation of Plaintiff’s mark pursuant to 15 U.S.C. § 1118;

                6.      file with the Court and provide to Plaintiff an accounting of all sales and

profits realized by Defendant for its products and services; and

                7.      permit Plaintiff, and/or auditors employed or contracted by Plaintiff, to

audit and inspect the books, records, and premises of Defendant and related entities for a period


                                                  22
Case 2:20-cv-00352-DB-DAO Document 2 Filed 06/08/20 PageID.25 Page 24 of 24




of six (6) months after entry of final relief in this matter, to determine the scope of Defendant’s

past use of Plaintiff’s intellectual property;

           O.     Any such other, further, and additional relief that may be considered just and

equitable based on the facts and allegations contained herein.

                                           JURY DEMAND

           Pursuant to Fed. R. Civ. P. 38(b), Podium hereby demands a jury trial of all issues so

triable.

           DATED this 8th day of June, 2020.


                                                 /s/ J. Derek Kearl
                                                 J. Derek Kearl
                                                 HOLLAND & HART LLP

                                                 Dylan Liddiard
                                                 Anthony Weibell
                                                 Ava Miller
                                                 WILSON SONSINI GOODRICH & ROSATI, P.C.

                                                 Attorneys for Plaintiff Podium Corporation Inc.

14786100




                                                   23
